Judgment modified by striking therefrom the words “ upon payment of Fifteen Hundred ($1500) Dollars to Frank I. Hertling ” and by adding thereto a provision for costs against defendant Frank I. Hertling, and as so modified affirmed, in so far as appealed from, without costs. The conclusion of law is modified by striking therefrom the provision with respect to $1,500 just quoted and by adding a provision for costs against Frank I. Hertling. *727The grantee, Hertling, having been found by the court to have taken the grant with a fraudulent intent, the imposition of the condition was without warrant of law. (Debtor and Creditor Law, §§ 273, 278; Berlenbach v. Bischoff, 231 App. Div. 734.) Lazansky, P. J., Hagarty, Carswell and Tompkins, JJ., concur; Kapper, J., dissents and votes to affirm.